Citation Nr: 0717434	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-35 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a foot disorder.

2.  Entitlement to service connection for a left knee 
disorder secondary to the service connected right knee 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
laryngitis with loss of voice.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
status post laparotomy for a right ovarian cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant performed active duty training during periods 
which included the term from April 1979 to September 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

By rating action in September 2003 entitlement to service 
connection for a left knee disorder secondary to the service 
connected right knee disorder was denied; while entitlement 
to service connection for a foot disorder was denied in an 
April 2005 rating action.

Entitlement to service connection for laryngitis with loss of 
voice, and status post laparotomy for right ovarian cyst was 
previously denied in a November 1987 Board decision.  Thus, 
regardless of any RO action, the current claims to reopen may 
be considered on the merits only if new and material evidence 
has been submitted since the last final decision. 38 U.S.C.A. 
§§ 5108, 7104 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).  

The submission of new and material evidence to reopen a 
previously denied claim is a jurisdictional prerequisite to a 
merits based review by the Board. Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996). The Board has recharacterized 
the issues accordingly.

In November 2006, the appellant presented testimony at a 
hearing conducted by the undersigned sitting at the Board in 
Washington, DC. 

The appeal as to the issues of whether new and material 
evidence has been received to reopen the claims for 
entitlement to service connection for laryngitis with loss of 
voice; and for entitlement to service connection for status 
post laparotomy of a right ovarian cyst are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. Consistent with the instructions below VA will notify you 
of the further action required on your part.


FINDINGS OF FACT

1.  A foot disorder was not present during active duty for 
training or for many years thereafter, and is not shown to be 
related to service or to any incident or injury during active 
duty training.

2.  The evidence of record is in equipoise as to whether the 
appellant's left knee disorder, save for a common peroneal 
nerve disorder, is related to her service connected right 
knee disorder.


CONCLUSIONS OF LAW

1.  A foot disorder was not incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 101(24), 1131, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2. Resolving reasonable doubt in appellant's favor, a left 
knee disorder, save for a common peroneal nerve disorder, is 
related to her service connected right knee disorder. 38 
U.S.C.A. §§ 101(24), 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2004 
correspondence, amongst other documents considered by the 
Board, fulfills the provisions of 38 U.S.C.A. § 5103(a).  The 
claims were readjudicated in an October 2005 statement of the 
case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In June 2006, the appellant was 
notified how VA assigns an effective date and a disability 
rating.  The appellant has been afforded a meaningful 
opportunity to participate in the adjudication of her claims 
to include the opportunity to present pertinent evidence.  
There is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant.

Criteria

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A. §§ 101(24), 1131. Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service. Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2006).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Court has held that the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997)).

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury. 38 C.F.R. § 3.310 (2006). 
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992). Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Analysis

a.  Service connection for a foot disorder

The appellant's service medical records are silent for any 
evidence of a foot disorder.  The August 1979 return from 
active duty examination revealed no evidence of any foot 
disorder.

Army Reserve medical records in December 1980, subsequent to 
appellant's period of active duty training, reveal treatment 
for a plantar callus formation on the left foot.  

Private and VA medical treatment records do not reveal any 
treatment or diagnoses of a chronic foot disorder.  VA 
treatment records from February 2000 reveal the appellant was 
seen for fungal nails and dry plantar skin (no itch), and had 
a partial nail avulsion.  Private and VA medical records do 
not, however, include a nexus opinion linking a foot disorder 
to service.  VA outpatient clinic physicians do not offer any 
opinion linking any current foot disability to her period of 
active duty training.

While the appellant in a June 2005 statement notes treatment 
for her feet at Ft. Sam Houston from 1980 to 1981 and in May 
1982, even assuming that this treatment was provided, there 
is no competent medical evidence of a continuity of symptoms 
since 1982.  Moreover, there is no competent medical evidence 
linking a current foot disorder to service.  

After a review of the evidence, the Board concludes that the 
preponderance of the evidence is against finding that the 
appellant has a foot condition related to her period of 
active duty training. In this regard, a chronic foot disorder 
was not demonstrated during active duty training nor is there 
any competent evidence which links a foot disorder to 
service.  The Board has reviewed all VA medical records as 
well as private medical records of file.  While there is 
current evidence of fungal nails and dry plantar skin, 
without competent evidence linking a current disorder to 
service.  Without competent evidence linking a current 
disorder to service, the benefit sought cannot be granted.  
The claim must be denied.

In reaching this decision the Board considered the 
appellant's own argument that a foot disorder was incurred 
while on active duty training.  There is no evidence, 
however, showing that the appellant has the medical training 
necessary to offer an opinion which requires specialized 
medical knowledge.  As such, the appellant is not competent 
to offer such an opinion.  Esprit v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(l).

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.  Service connection for a left knee disorder as secondary 
to a right knee disorder.

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for a left knee disorder 
as secondary to the appellant's service connected right knee 
disorder.  In this regard, the Board finds probative the 
January 2003 VA opinion that knee arthritis and meniscal 
degeneration were exacerbated by the right knee disorder, and 
the June 2004 VA physician's opinion that a left common 
peroneal nerve problem was not the result of appellant's 
right knee condition, but the other left knee conditions 
were, "as likely as not related to her right knee 
condition."  Although it remains for the regional office to 
first determine what degree of the appellant's left knee 
condition is secondary to the right knee disorder, and what 
degree is due to her nonservice connected peroneal nerve 
disorder, these medical opinions are sufficient to place the 
evidence at least in equipoise as to the question of whether 
the appellant's left knee disorder is related to her service 
connected right knee disorder. As such, the Board finds that 
the benefit-of-the-doubt doctrine applies, and the claim must 
therefore be granted. 38 U.S.C.A. § 3.102 (West 2002 & Supp. 
2006).


ORDER

Entitlement to service connection for a foot disorder is 
denied.

Entitlement to service connection for a left knee disorder, 
save for a common peroneal nerve disorder, secondary to the 
appellant's service connected right knee disorder, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


REMAND

The appellant's claims of entitlement to service connection 
for laryngitis with loss of voice; and status post laparotomy 
of a right ovarian cyst were previously denied in a November 
1987 Board decision.  

The appellant filed the current claim of entitlement to 
service connection for laryngitis with loss of voice in 
October 1998, and for status post laparotomy of a right 
ovarian cyst in November 2000.  Unfortunately, the appellant 
has not been provided with adequate notice that complies with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, 
the various notice letters sent to the appellant do not 
address the information and evidence necessary to 
substantiate the underlying claims for service connection, 
nor adequately inform her of the basis of the prior denial of 
her claims.  In Kent, the Court found that in a claim to 
reopen a previously denied claim for service connection, 38 
U.S.C.A. § 5103(a) requires that VA issue a notice letter 
that describes what evidence would be necessary to 
substantiate that specific element or elements required to 
establish service connection that were found insufficient in 
the previous denials.

Accordingly, the case is REMANDED for the following action:

1. The RO must send the appellant a 
specifically tailored letter that 
complies with 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006) and 38 C.F.R. § 
3.159(b) (2006) which explains, in the 
context of a claim to reopen, what 
specific evidence is necessary to 
substantiate that specific element or 
elements required to establish service 
connection that was/were found 
insufficient in the previous final 
denial. The letter must specifically 
inform the appellant which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on her behalf, and a 
request that the appellant provide any 
evidence in her possession that pertains 
to her claim.

2. Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  

3.  After all necessary action has been 
accomplished, the RO must readjudicate 
whether new and material evidence has 
been submitted to reopen the claims of 
entitlement to service connection for 
laryngitis with loss of voice; and status 
post laparotomy of a right ovarian cyst.  
If either claim remains denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


